UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5061


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JOSE CIRO JUAREZ-SANTAMARIA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cr-00217-LO-1)


Argued:   January 31, 2013                 Decided:   March 8, 2013


Before TRAXLER, Chief Judge, and KEENAN and THACKER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED:   Eugene  Victor  Gorokhov,   Arlington, Virginia,  for
Appellant. Patricia Tolliver Giles, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee. ON BRIEF: Charles
Burnham, Ziran Zhang, BURNHAM & GOROKHOV, PLLC, Washington,
D.C., for Appellant. Neil H. MacBride, United States Attorney,
Michael J. Frank, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Ciro Juarez-Santamaria, a/k/a Sniper, (“Juarez”) was

indicted on charges of transporting a minor for prostitution,

sex trafficking of a minor, and conspiracy.                       Prior to trial,

Juarez attempted to plead guilty pursuant to a plea agreement.

Because the court was not satisfied that Juarez was admitting to

the offense conduct at the Rule 11 hearing, it refused to accept

his guilty plea.          The case proceeded to trial, where a jury

convicted Juarez of all counts in the indictment.                       Juarez now

challenges several aspects of the Rule 11 hearing.                      Finding no

reversible error, we affirm.



                                          I.

      Juarez   is    a    member    of    the    MS-13    gang.      Through    his

involvement in the gang, Juarez and his associates orchestrated

the prostitution of a twelve-year-old girl named G.T.                         During

the course of three to four months, Juarez set up clients for

G.T. in Maryland, Virginia, and the District of Columbia, and he

transported    her   to    meet     these      clients.      Although    he   never

physically drove G.T. in a vehicle to meet with clients, he

always either asked someone to drive for him while he rode along

or   he   transported     G.T.     on    the    Washington   Metropolitan      Area

Transit Authority.



                                          2
      In     May    2011,        Juarez     was       indicted     for     conspiracy       to

transport a minor for the purpose of prostitution and for sex

trafficking, see 18 U.S.C. §§ 371, 1591, 2423(a) (“Count 1”);

transporting and aiding and abetting the transportation of a

minor      for    the     purpose    of     prostitution          and    unlawful       sexual

activity,         see 18 U.S.C. §§ 2, 2423(a) (“Count 2”); and sex

trafficking and aiding and abetting the sex trafficking of a

child, see 18 U.S.C. §§ 2, 1591 (“Count 3”).                               In July 2011,

Juarez entered into a plea agreement with the government through

which he agreed to plead guilty to Count 2 in exchange for the

dismissal of the other counts in the indictment.                              He and the

government        also    signed     a    joint       statement    of     facts    in    which

Juarez stipulated to the allegations contained in Count 2 of the

indictment.

      The day after entering into this plea agreement, Juarez

appeared before the district court for his Rule 11 hearing.                                 At

the hearing, Juarez admitted that his signature appeared on the

plea agreement and on the joint statement of facts.                                However,

when asked whether the joint statement of facts was “true and

accurate     in     all       respects,”    Juarez       said    “[i]t    [was]     not    the

truth.”      J.A. 44.          When the court began to recess the matter and

set   the    case       for    trial,     Juarez      protested,        claiming    that    he

misunderstood the court’s question.                     The court then repeated the

question     in    Spanish,       which     is       Juarez’s    native    language,       and

                                                 3
Juarez initially acknowledged that the statement of facts was

true.

       Later in the plea colloquy, however, the court emphasized

that for the government to convict Juarez on Count 2, it would

have to prove that he “transported” G.T.          J.A. 60.      The court

then asked Juarez again whether he committed the acts charged in

Count 2, but Juarez would not say “yes.”         Instead, he insisted,

“I was with the person who was transporting her.          It wasn’t me

who was transporting her.”         J.A. 61.      The court then asked

defense counsel if he needed a recess to communicate with his

client.    Instead of taking the recess, defense counsel attempted

to explain to the court Juarez’s alleged confusion, saying that

he “believe[d] the distinction [was] the word ‘transport’, and

Mr. Juarez ha[d] difficulty in distinguishing between the word

‘transporting’ and driving the car.”        J.A. 62.    The court then

asked more pointed questions about Juarez’s role, but Juarez

continued to refuse to admit to playing any role in transporting

G.T.    At that point in the plea colloquy, defense counsel asked

for a five-minute recess, but the court did not respond and

merely continued questioning Juarez.

       Finally,   the   court   asked   Juarez   one   final,    specific

question: “Did you, with another person, take this young woman,

this child, somewhere for purposes of prostitution?”            J.A. 64.

Juarez responded, “That’s what I said, but it was not true.”

                                    4
J.A. 64.       At that point, the court refused to accept Juarez’s

guilty   plea      and   set   the     case    for   trial.         As   noted,   a   jury

ultimately convicted Juarez of each count in the indictment, and

he was sentenced to life imprisonment.



                                             II.

     Juarez’s        first     argument       on   appeal   is      that   the    court’s

denial   of    his    request    for     a    five-minute     recess       violated   his

right to counsel under the Sixth Amendment, or alternatively

amounted      to   an    abuse    of    discretion.           The    Sixth    Amendment

guarantees a criminal defendant the right to the assistance of

counsel at all “[c]ritical stages,” which includes “the entry of

a guilty plea.”          Missouri v. Frye, 132 S. Ct. 1399, 1405 (2012).

However, “[n]ot every restriction on counsel's . . . opportunity

to . . . consult with his client . . . violates a defendant's

Sixth Amendment right to counsel.”                   Morris v. Slappy, 461 U.S.

1, 11 (1983).        In this case, prior to defense counsel’s request

for a brief recess, the court offered him a brief recess, which

he did not take.             Moreover, while the court prevented counsel

from temporarily communicating with Juarez in private, it did

not prevent him from communicating with Juarez in public, in

open court.        Under these circumstances, the district court did

not abuse its discretion by denying the brief recess, see United

States v. LaRouche, 896 F.2d 815, 823 (4th Cir. 1990) (“In order

                                              5
to prove an abridgment of the sixth amendment right to effective

assistance of counsel based on an allegedly wrongful denial of a

continuance,    a    defendant      must       first    demonstrate      that     the

district court abused its discretion in denying the motion.”

(internal    quotation   marks      omitted)),         and   the    denial   of   the

recess   did   not   amount   to    a     Sixth     Amendment       violation,    see

Morris, 461 U.S. at 11.



                                        III.

     Juarez’s second argument is that the district court abused

its discretion, see Santobello v. New York, 404 U.S. 257, 262

(1971), in refusing to accept his guilty plea. *                   We disagree.

     “There is . . . no absolute right to have a guilty plea

accepted,” and “[a] court may reject a plea in exercise of sound

judicial    discretion.”      Id.    at      262.       Rule   11    requires     that


     *
       The government argues that Juarez never objected to the
court’s rejection of his plea and that we, therefore, review for
plain error only.    We do not think Juarez, after asking the
court to accept his plea, was required to object when the court
refused to accept it. See United States v. Mancinas-Flores, 588
F.3d 677, 686 (9th Cir. 2009) (noting that when a “defendant
ask[s] the court to accept his plea and argue[s] in favor of
it,” he does “not have to ask the court to reconsider its
decision or point out possible errors in the decision” in order
to preserve the claim for appellate review). And even if he was
required   to  object,  we   believe  that  he   satisfied  that
requirement by stating, in reference to the joint statement of
facts, “But I signed it. I signed it. Why am I going to go to
trial?” J.A. 44.



                                         6
“[b]efore entering judgment on a guilty plea, the [district]

court    must   determine    that   there    is       a   factual    basis     for   the

plea.”    Fed. R. Crim. P. 11(b)(3).              “The trial court has wide

discretion      in   determining    whether       a       factual   basis      exists,”

United States v. Morrow, 914 F.2d 608, 611 (4th Cir. 1990), and

the court may make that determination “by having the accused

describe the conduct that gave rise to the charge.”                      Santobello,

404 U.S. at 261.

     Juarez’s first claim, couched as two separate arguments in

his brief, is that the court failed to exercise any discretion

at all and instead refused to accept the guilty plea based on a

misunderstanding of the law.               According to Juarez, the court

incorrectly believed it could not accept the guilty plea unless

Juarez    believed    he    was   guilty    and       admitted      to   the   offense

conduct during the plea hearing.            See United States v. Mastrapa,

509 F.3d 652, 660 (4th Cir. 2007) (“[T]he district court need

not rely only on the Rule 11 plea colloquy [and] may conclude

that a factual basis exists from anything that appears on the

record.” (internal quotation marks omitted)).

     To support his contention that the court misunderstood its

legal obligation, Juarez points to two statements made by the

district court during the plea colloquy:

     You see, Mr. Juarez, . . . if you don’t think that you
     committed the crime, if you don’t think that you did
     this . . . we’ll have to try the case. . . . If you

                                       7
      think that you didn’t commit this crime, then you’re
      entitled to a trial by jury, and we’ll proceed.  I’m
      not going to allow you to plead guilty unless I’m
      persuaded that you actually did what you’re pleading
      guilty to.

J.A. 61-62.

      You can’t accept the charge and plead guilty in this
      court unless you actually transported this young woman
      for purposes of prostitution.    If you didn’t do it,
      I’m not going to accept your plea.

J.A. 64.

      In our view, these statements show nothing more than the

court   pursuing   its   obligation         to   ensure   that   the   plea   was

voluntary and supported by a factual basis.                 See Fed. R. Crim.

P. 11(b)(2 & 3).         Simply because the district court is not

required to rely solely on the Rule 11 hearing, however, does

not mean that the court abuses its discretion if it chooses to

rely on the Rule 11 hearing.        In this case, the court exercised

its   discretion   to    reject   the       guilty   plea   because,    in    its

estimation, Juarez refused to admit to the core conduct of the

offense, thus raising questions about the factual basis for the

plea.   In light of the “deference [that we must accord] to the

trial court’s decision as to how best to conduct the mandated

colloquy with the defendant,” United States v. DeFusco, 949 F.2d

114, 116 (4th Cir. 1991), we cannot conclude that the court

abused its discretion in this respect.




                                        8
     Relying primarily on United States v. Mancinas-Flores, 588

F.3d 677 (9th Cir. 2009), Juarez also contends that the court

abused   its   discretion   because       it   failed   to   articulate   its

reasoning for rejecting the guilty plea.                In Mancinas-Flores,

the district court gave no reason for rejecting the defendant’s

plea and its reasons were not apparent from the record, thus

leaving the Ninth Circuit to guess whether the district court

considered the defendant’s plea to be a standard plea, a nolo

contendere plea, or a plea pursuant to North Carolina v. Alford,

400 U.S. 25 (1970).

     In the instant case, however, the court made its reasons

abundantly clear—the court found an insufficient factual basis

for the plea after Juarez continually refused to admit to the

core conduct of the offense.              Under these circumstances, the

district court exercised its “wide discretion,” Morrow, 914 F.2d

at 611, and refused to accept the plea.           We cannot say the court

abused its discretion in this regard.



                                  IV.

     For the foregoing reasons, we affirm.

                                                                    AFFIRMED




                                      9